IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-10-00193-CV
 
In re
Baker's Campground, Inc., 
Kelli
Graves, and Kourtnie Graves
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
            The
petition for mandamus is denied.  Tex.
R. App. P. 52.8(d).
 
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Petition
denied
Opinion
delivered and filed May 26, 2010
[OT06]
 
 
 


case if the fine imposed by the statutory county court “does not
exceed one hundred dollars, unless the sole issue is the constitutionality of
the statute or ordinance on which the conviction is based.”  Tex. Code Crim. Proc. Ann. art. 4.03 (Vernon
2005).
          The fines imposed in these cases do
not exceed $100 and Schinzing is not challenging the constitutionality of
section 38.10 of the Penal Code, on which his convictions are based. 
Therefore, we dismiss these appeals for want of jurisdiction.[1] 
See Preston v. State, 145 S.W.3d 683, 684 (Tex. App.—Corpus Christi 2004,
no pet.); Boyd v. State, 11 S.W.3d 324, 325 (Tex. App.—Houston [14th
Dist.] 1999, no pet.).
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeals dismissed
Opinion delivered and
filed May 2, 2007
Do not publish
[CR25]
 
 



[1]
          Schinzing’s appeals in cause
nos. 10-06-146-CR and 10-06-147-CR remain pending because the fines in those
cases exceed $100.